
	
		I
		112th CONGRESS
		1st Session
		H. R. 2654
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  servicemembers increased protection during a funding gap.
	
	
		1.Short titleThis Act may be cited as the
			 Don’t Default on Military Families
			 Act.
		2.Protection of
			 servicemembers during funding gap
			(a)In
			 generalTitle I of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 511 et seq.) is amended by
			 adding at the end the following new section:
				
					110.Protection of
				servicemembers during funding gap
						(a)ApplicationNotwithstanding any other section of this
				Act, the provisions of this section shall apply to a servicemember during a
				funding gap affecting the Armed Forces.
						(b)Evictions and
				distressDuring a funding
				gap, section 301(a)(1)(A)(ii) shall not apply to a servicemember.
						(c)Protection under
				installment contracts for purchase or leaseDuring a funding gap,
				section 302(a)(2) shall not apply to a servicemember.
						(d)Mortgages and
				trust deeds
							(1)In
				generalDuring a funding gap,
				section 303(a)(1) shall apply to a servicemember by substituting before
				a funding gap that is the cause of an action described in subsection (b) or a
				sale, foreclosure, or seizure described in subsection (c) for
				before the period of the servicemember's military
				service.
							(2)Credit
				ratingDuring a funding gap,
				the failure or delay of a servicemember to make a payment related to an
				obligation or liability consisting of a mortgage, trust deed, or other security
				in the nature of a mortgage, shall not itself (without regard to other
				considerations) provide the basis for an adverse report relating to the
				creditworthiness of the servicemember by or to a person engaged in the practice
				of assembling or evaluating consumer credit information if such servicemember
				notifies in good faith the creditor related to such obligation or liability
				that the funding gap is the cause of the failed or delayed payment.
							(e)Funding gap
				definedIn this Act, the term
				funding gap means—
							(1)any period of time
				after the beginning of a fiscal year for which interim or full-year
				appropriations for the personnel accounts of the Armed Forces for that fiscal
				year have not been enacted; and
							(2)any period of time in which the debt of the
				United States Government, as defined in section 3101 of title 31, United States
				Code, reaches the statutory limit and the Secretary of Defense determines that
				sufficient amounts are not available in the personnel accounts of the Armed
				Forces to continue to provide pay and allowances (without interruption) to
				members of the Armed
				Forces.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 109 the following new item:
				
					
						Sec. 110. Protection of servicemembers
				during funding
				gap.
					
					.
			
